Citation Nr: 0125832	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  98-17 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for mechanical back 
pain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for residuals of 
fracture, right ankle.

4.  Entitlement to service connection for headaches, 
including as a result of undiagnosed illness.

5.  Entitlement to service connection for tendinitis, right 
shoulder, including as a result of undiagnosed illness.

6.  Entitlement to service connection for bilateral knee 
pain, including as a result of undiagnosed illness.

7.  Entitlement to service connection for irritable bowel 
syndrome, including as a result of undiagnosed illness.

8.  Entitlement to service connection for chronic fatigue, 
including as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to September 
1983, and from April 1987 to June 1991.  This appeal arises 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA), Chicago, Illinois, regional office 
(RO).

In September 2000, a hearing was held in Chicago, Illinois, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000).

In December 2000, the case was remanded for additional 
development.  Subsequently, the claims folder was returned to 
the Board.


REMAND

As noted in the previous remand, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Implementing regulations were promulgated on August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). 

The December 2000 remand directed the RO to undertake certain 
actions to develop evidence necessary to adjudicate the 
veteran's claim, including obtaining verification of his 
Persian Gulf service, obtaining private and VA medical 
records, and additional service medical records.  The RO sent 
the veteran letters in January 2001 and March 2001 requesting 
information.  The veteran did not respond to those letters.  
However, review of the record indicates that the address to 
which these letters were sent may not be the veteran's 
current address.  The RO should attempt to verify the 
veteran's proper address and again contact him to request the 
information.  

Whether or not the veteran responds, the RO should be able to 
undertake some of the requested development on its own, such 
as obtaining the veteran's DD-214, additional service medical 
records, and VA outpatient records since March 2000.  
Additionally, the veteran's service personnel records 
covering his period of active duty from April 1987 to June 
1991 should also be obtained.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is again 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), and 
the implementing regulations, are fully 
complied with and satisfied. 

2.  The RO should contact the appropriate 
authority in order to obtain a copy of 
the Form DD-214 covering the veteran's 
period of service in 1990 and 1991, and 
to obtain and associate with the claims 
folder copies of the complete service 
medical and personnel records of the 
veteran.  

3.  The RO should verify that the address 
to which the requests for information 
were sent in January and March 2001 is 
the veteran's current address of record.  
Attempts to verify this information 
should be documented in the claims 
folder.  After obtaining all necessary 
releases, the RO should obtain private 
medical records of the veteran's 
treatment since May 1998 from Quincy 
Medical Group, L. I. Huang, M.D., and Dr. 
Gadson.  Additionally, any VA outpatient 
records since March 2000 should also be 
obtained.  The complete records should be 
associated with the claims folder.

4.  After obtaining and reviewing the 
additional private, VA, and service 
medical records, the RO to schedule the 
veteran for any VA examinations deemed 
necessary in order to make a decision on 
his claims.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.

6.  Thereafter, the RO should 
readjudicate the appellant's claims with 
consideration of the evidence developed 
above.  If a benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




